Citation Nr: 1604498	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-30 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1977.

These matters come to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2011, a statement of the case was issued in October 2013, and a substantive appeal was received in November 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral hip

The Veteran asserts that he has a bilateral hip disability due to playing tennis while in the United States Air Force.  He testified that as a tennis player he was constantly moving sideways or forward so he was constantly twisting and turning and putting strain on his hips.  01/04/2016 VBMS entry, Hearing Testimony at 9.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed bilateral hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Hearing loss & tinnitus

In May 2011, the Veteran underwent a VA examination to assess the nature and etiology of his hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus was not caused by or a result of military noise exposure.  The examiner, however, did not provide a rationale for the negative etiological opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Subsequent to the examination, the Veteran testified as to his noise exposure; the Veteran's spouse submitted a statement that after the Veteran returned home in November 1971 he began to complain about ringing in his ears; and, in a statement from a fellow soldier, E.R.P., he stated that due to in-service noise exposure he has suffered a hearing loss disability.  E.R.P. also stated that on March 25 their aircraft took a direct hit from a projective missile which caused deafening noise exposure to the crew.  See 01/06/2016 VBMS entries, Correspondence & 01/04/2016 Hearing Testimony.

The Veteran should be afforded another VA examination to assess the etiology of his hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed bilateral hip disability.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a) Please state whether the Veteran has a disability of the left or right hip.

b) Please state whether any disability of the left or right hip is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should offer an opinion as to the following:

a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

The examiner is reminded that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  The examiner is to except that noise exposure would have occurred in service.

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



